DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on (7-25-2022) is acknowledged. Accordingly, claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the same reply filed on (7-25-2022).
                                                                        Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Currently (Fig. 9) has the reference character “45” which is not found in the instant application’s specifications. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the addition of the word "type" three times, to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) & Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). See MPEP § 2173.05(b). For the purpose of examination, it will be understood the following will understood to be... “…poly-crystalline-
Claim 1 recites the limitation “the AI2O3Cr type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ZrO2 type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the effect" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Besutti et al. (US-2014/0,254,332, hereinafter Besutti) and in further view of Christophe Seuret (CH-706,268, hereinafter Seuret)Regarding claim 1,
A method (10) for manufacturing a poly-crystalline-type jewel (40), in particular for a timepiece, the jewel (40) comprising, 
for example, poly-ruby of the AI2O3Cr type or Zirconia of the ZrO2 type, the method 5comprising 
a first step (7) of producing a precursor (21), and 
a second step (8) of pressing the precursor (21) in order to form a body (30), 
the pressing (8) being carried out using a pressing device (20) provided with an upper die (22) and a lower die (16) defining a pressing space (25) 
wherein the precursor (21) is disposed, the upper die (22) comprising a concave portion 10(23) of oblong shape, 
the device being provided with a wire (17) at least partially traversing the lower die (16) to open into the pressing space (25), 
the lower die (16) being able to slide around the wire (17), 
the pressing (8) being carried out by bringing the lower die (16) and the upper die (22) closer together to form a body (30) comprising an upper face (36) provided with a 15dome (31) and a lower face (37) provided with a hole (32) extending at least partially into the dome (31).
Besutti teaches the following:
It should be noted, that due to the preceding verbiage of “in particular” and “for example” the following succeeding limitations that follow i.e. “for a timepiece”and “the poly-ruby of the AI2O3Cr type or Zirconia of the ZrO2 type”, respectively. Are understood to be non-limiting due to the aforementioned preceding verbiage. However, ([0002]) teaches that the invention relates to a bearing for a timepiece and in particular, to a bearing of this type comprising first and second functional elements on two distinct faces.
([0035]) teaches that the ceramic based powder may include at least one metallic oxide, one metallic nitride or one metallic carbide. By way of example, the ceramic based powder may include aluminum oxide to form synthetic sapphire or a mixture of aluminum oxide and chromium oxide to form synthetic ruby. Where AI2O3Cr (poly-ruby) is understood to be a type of synthetic ruby.
([0006]) teaches forming a ceramic precursor from a ceramic based powder in a binding agent.
([0006]) teaches compressing the ceramic precursor, using a top die and a bottom die, to form a green body of the future bearing having top and bottom surfaces respectively including first and second functional elements leaving a thickness of material between said first and second functional elements.
& i.) ([0037]) teaches that visible in FIG. 1, each die 23, 25 is fixed to one arm of a double effect press 21. According to the invention, one (or both) of dies 23, 25 is moved closer to the other in directions A inside a case 29 to form not only the top and bottom faces 24, 26 but also the external walls.
([0041]) teaches that (Fig. 4) shows die 38 including a curve 34, i.e. non-flat, flaring around a stamp 31 with a substantially spherical surface. Where the curve is understood to be concave.
Regarding Claim 1, Besutti teaches the majority of claim 1 including a means for forming a bearing comprising a sintered ceramic body traversed by a hole, the method comprising a two-die assembly that has a concave shape and allows for the pressing of a precursor material between the two dies. Besutti also teaching on ([0043]) that a fourth step d) of forming a through hole 43 in body 41 to connect said first and second functional elements 28, 30. Step d) is preferably achieved using destructive laser radiation to obtain a very precise etch. However, step d) may be obtained using other types of processes such as, for example, mechanical shrinkage such as mechanical drilling or high-pressure water etching. Besutti is silent on implementing a wire during molding. In analogous art for the fabrication of a jewel element implemented in clock work, the fabrication process including pressing material to form a blank, Seuret suggests details regarding implementing a wire, and in this regard Seuret teaches the following:
& h.) ([0027]) teaches that it is equipped with a blank as explained above of the bridge 1 and / or the plate 31 which was previously machined to the desired dimensions and possibly milled using mechanical removal process or cutting by laser. Then during phase 64, holes 11, 41 and / or 17, 47 are etched using a destructive radiation process such as a pico-laser or any mechanical removal process such as drilling. ([0030]) further adds that the blanks may be etched using a mechanical removal process such as wire-crimping. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a bearing comprising a sintered ceramic body traversed by a hole, the method comprising a two-die assembly that has a concave shape and allows for the pressing of a precursor material between the two dies. also teaching that a fourth step d) of forming a through hole 43 in body 41 to connect said first and second functional elements 28, 30. Step d) is preferably achieved using destructive laser radiation to obtain a very precise etch of Besutti. By utilizing a wire-crimping means for etching, as taught by Seuret. Highlighting, implementation of a wire-crimping means for etching provides a means for a removal process when fabricating a jewel bearing, ([0030]). Highlighting, the case law for the rearrangement of parts, where the shifting of the location of an element would not have modified the operation of device and that has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art. See, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400, In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).Additionally and/or alternatively, the simple substitution of one known element for another to obtain predictable result / the application a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein the pressing (8) is carried out by displacing the lower die (16) towards the upper die (22).
Besutti teaches the following:
([0037]) teaches that as visible in FIG. 1, each die 23, 25 is fixed to one arm of a double effect press 21. According to the invention, one (or both) of dies 23, 25 is moved closer to the other in directions A inside a case 29 to form not only the top and bottom faces 24, 26 but also the external walls.
Regarding claim 3, 	
Wherein during pressing (8), a 20circular recess (33) is formed in the upper face (36) of the body (30) around the dome (31), 
the upper die (22) being provided with a flange (24) delimiting the concave portion (23).
Besutti teaches the following:
([0036]) teaches compressing the ceramic precursor 22 via a top die 23 and a bottom die 25, to form a green body 27 of the future bearing 1 with a top surface 24 and bottom surface 26 respectively including first and second functional elements 28, 30. As shown in(Fig. 6), the functional element has is a 20circular recess formed in the upper face of the body.
([0041]) teaches that as visible in (Fig. 2), the substantially flat die 35 may include a stamp 31 with a substantially spherical surface and a stamp 33 extending annularly in a conical manner to form a chamfer on the external wall of the green body. Where the chamfer on the external wall is understood to acts as applicant’s flange.
Regarding claim 4, 	
Wherein the upper die (22) displaces upwards under the effect of that of the lower die (16), the 25displacement of the upper die (22) being less than that of the lower die (16).
Besutti teaches the following:
([0037]) teaches that as visible in FIG. 1, each die 23, 25 is fixed to one arm of a double effect press 21. According to the invention, one (or both) of dies 23, 25 is moved closer to the other in directions A inside a case 29 to form not only the top and bottom faces 24, 26 but also the external walls.
Regarding claim 5, 	
Wherein the method (10) comprises a third step of sintering (9) said body (30) in order to form a mineral body.
Besutti teaches the following:
([0010]) teaches a step c) sintering the green body to form a ceramic body
Regarding claim 6, 	
Wherein the method (10) comprises a fourth machining step (11) to remove an upper portion (48) of the dome (31) from the body (30), in order to obtain a through hole (32)
Besutti teaches the following:
([0010]) teaches a step d) of forming a through hole in the body to connect said first and second functional elements. ([0043]) teaches step d) may be obtained using other types of processes such as, for example, mechanical shrinkage such as mechanical drilling or high-pressure water etching.
Regarding claim 7, 	
Wherein the method (10) 5comprises a fifth finishing step (12), for example a lapping and/or brushing and/or polishing of the mineral body.
Besutti teaches the following:
([0012]) teaches that the method includes a final step of finishing the bearing which may include lapping and/or brushing and/or polishing.
B.) Claim(s) 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Besutti and in further view of Andrea Sambati (US-2020/0,391,131, hereinafter Sambati)Regarding claim 1,
A method (10) for manufacturing a poly-crystalline-type jewel (40), in particular for a timepiece, the jewel (40) comprising, 
for example, poly-ruby of the AI2O3Cr type or Zirconia of the ZrO2 type, the method 5comprising 
a first step (7) of producing a precursor (21), and 
a second step (8) of pressing the precursor (21) in order to form a body (30), 
the pressing (8) being carried out using a pressing device (20) provided with an upper die (22) and a lower die (16) defining a pressing space (25) 
wherein the precursor (21) is disposed, the upper die (22) comprising a concave portion 10(23) of oblong shape, 
the device being provided with a wire (17) at least partially traversing the lower die (16) to open into the pressing space (25), 
the lower die (16) being able to slide around the wire (17), 
the pressing (8) being carried out by bringing the lower die (16) and the upper die (22) closer together to form a body (30) comprising an upper face (36) provided with a 15dome (31) and a lower face (37) provided with a hole (32) extending at least partially into the dome (31).
Besutti teaches the following:
([0002]) teaches that the invention relates to a bearing for a timepiece and in particular, to a bearing of this type comprising first and second functional elements on two distinct faces.
([0035]) teaches that the ceramic based powder may include at least one metallic oxide, one metallic nitride or one metallic carbide. By way of example, the ceramic based powder may include aluminum oxide to form synthetic sapphire or a mixture of aluminum oxide and chromium oxide to form synthetic ruby. Where AI2O3Cr (poly-ruby) is understood to be a type of synthetic ruby.
([0006]) teaches forming a ceramic precursor from a ceramic based powder in a binding agent.
([0006]) teaches compressing the ceramic precursor, using a top die and a bottom die, to form a green body of the future bearing having top and bottom surfaces respectively including first and second functional elements leaving a thickness of material between said first and second functional elements.
& i.) ([0037]) teaches that visible in FIG. 1, each die 23, 25 is fixed to one arm of a double effect press 21. According to the invention, one (or both) of dies 23, 25 is moved closer to the other in directions A inside a case 29 to form not only the top and bottom faces 24, 26 but also the external walls.
([0041]) teaches that (Fig. 4) shows die 38 including a curve 34, i.e. non-flat, flaring around a stamp 31 with a substantially spherical surface. Where the curve is understood to be concave.
Regarding Claim 1, Besutti teaches the majority of claim 1 including a means for forming a bearing comprising a sintered ceramic body traversed by a hole, the method comprising a two-die assembly that has a concave shape and allows for the pressing of a precursor material between the two dies. Besutti also teaching on ([0043]) that a fourth step d) of forming a through hole 43 in body 41 to connect said first and second functional elements 28, 30. Step d) is preferably achieved using destructive laser radiation to obtain a very precise etch. However, step d) may be obtained using other types of processes such as, for example, mechanical shrinkage such as mechanical drilling or high-pressure water etching. Besutti is silent on implementing a wire during the molding process. In analogous art for fabricating a jewel utilizing a mold and pressing system, Sambati teaches details regarding implementing a wire during molding, and this regarding Sambati teaches the following:
& h.) ([0039]) teaches that the opposing passages allow the mould to be combined with closing and/or hooking means selected from the group including yarns, closed-ring-like lines, clips, rings, open rings, eyelets, tweezers, hooks, and in particular in the example of FIG. 3 they allow a yarn 12 to be combined, for making a respective bijou B comprising such closing or hooking means, as it will be more evident in the following.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a bearing comprising a sintered ceramic body traversed by a hole, the method comprising a two-die assembly that has a concave shape and allows for the pressing of a precursor material between the two dies. also teaching that a fourth step d) of forming a through hole 43 in body 41 to connect said first and second functional elements 28, 30. Step d) is preferably achieved using destructive laser radiation to obtain a very precise etch of Besutti. By utilizing opposing passages allowing the mould to be combined with closing and/or hooking means such a yarn, as taught by Sambati. Highlighting, implementation of an opposing passages allowing the mould to be combined with closing and/or hooking means such a yarn. Highlighting, the case law for the rearrangement of parts, where the shifting of the location of an element would not have modified the operation of device and that has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art. See, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400, In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).Additionally and/or alternatively, the simple substitution of one known element for another to obtain predictable result / the application a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the pressing (8) is carried out by displacing the lower die (16) towards the upper die (22).
Besutti teaches the following:
([0037]) teaches that as visible in FIG. 1, each die 23, 25 is fixed to one arm of a double effect press 21. According to the invention, one (or both) of dies 23, 25 is moved closer to the other in directions A inside a case 29 to form not only the top and bottom faces 24, 26 but also the external walls.
Regarding claim 3, 	
Wherein during pressing (8), a 20circular recess (33) is formed in the upper face (36) of the body (30) around the dome (31), 
the upper die (22) being provided with a flange (24) delimiting the concave portion (23).
Besutti teaches the following:
([0036]) teaches compressing the ceramic precursor 22 via a top die 23 and a bottom die 25, to form a green body 27 of the future bearing 1 with a top surface 24 and bottom surface 26 respectively including first and second functional elements 28, 30. As shown in(Fig. 6), the functional element has is a 20circular recess formed in the upper face of the body.
([0041]) teaches that as visible in (Fig. 2), the substantially flat die 35 may include a stamp 31 with a substantially spherical surface and a stamp 33 extending annularly in a conical manner to form a chamfer on the external wall of the green body. Where the chamfer on the external wall is understood to acts as applicant’s flange.
Regarding claim 4, 	
Wherein the upper die (22) displaces upwards under the effect of that of the lower die (16), the 25displacement of the upper die (22) being less than that of the lower die (16).
Besutti teaches the following:
([0037]) teaches that as visible in FIG. 1, each die 23, 25 is fixed to one arm of a double effect press 21. According to the invention, one (or both) of dies 23, 25 is moved closer to the other in directions A inside a case 29 to form not only the top and bottom faces 24, 26 but also the external walls.
Regarding claim 5, 	
Wherein the method (10) comprises a third step of sintering (9) said body (30) in order to form a mineral body.
Besutti teaches the following:
([0010]) teaches a step c) sintering the green body to form a ceramic body
Regarding claim 6, 	
Wherein the method (10) comprises a fourth machining step (11) to remove an upper portion (48) of the dome (31) from the body (30), in order to obtain a through hole (32)
Besutti teaches the following:
([0010]) teaches a step d) of forming a through hole in the body to connect said first and second functional elements. ([0043]) teaches step d) may be obtained using other types of processes such as, for example, mechanical shrinkage such as mechanical drilling or high-pressure water etching.
Regarding claim 7, 	
Wherein the method (10) 5comprises a fifth finishing step (12), for example a lapping and/or brushing and/or polishing of the mineral body.
Besutti teaches the following:
([0012]) teaches that the method includes a final step of finishing the bearing which may include lapping and/or brushing and/or polishing.
	                                                            Conclusion
Besutti et al. (US-2019/0,146,416, hereinafter Besutti) – teaches on ([0013]) thus, as a result of these features, it is possible to make a through hole of any diameter (especially with a small diameter, for example, less than 100 μm) and a functional element, without using perforating tools such as a press tool wire or a laser,
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741